Title: Enclosure: Thomas Jefferson’s Account with Samuel McAffee, 14 April 1820
From: McAffee, Samuel
To: 


						
							
								
								Thomas Jefferson Esqr to S. McAfee Dr
								 
								
							
							
								
									Octr 8th 1819
								
								To visiting You in the night, and continued Medical Attendance from that date, till the morning of the 11th inclusive, with various prescriptions, medicines, &c—
								$30
								00
							
							
								 
								
									 Charlottesville,
										14th April 1820—
								
								 
								
							
						
					